DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/04/2021, with respect to double patenting have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 57-76 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 57, for which claims 58-65 and 71-74 depends, and Claim 66, for which Claims 67-70 and 75-76 depends, teaches limitations: “exposing a first surface of a first separating layer to a first corona discharge … exposing a second surface of the first separating layer to a second corona discharge … exposing a first surface of a second separating layer to a third corona discharge … exposing a second surface of the second separating layer to a fourth corona discharge”  or “activating a first surface of a first separating layer to etch the first surface of the first separating layer … activating a second surface of a first separating layer to etch the second surface of the first separating layer … activating a first surface of a second separating layer to etch the first surface of the second separating layer … activating a second surface of a second separating layer to etch the second surface of the second separating layer “ that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
OGURA (20080314636), Bow (US4125739), Smyczek (US5444466), and Fujikawa (US20150068907) are the closest prior art of record.
Regarding Claim 66, Ogura teaches, in Fig. 8A-8B, a coaxial cable (100) comprising: a conductor (111); a dielectric (112) surrounding the conductor; a shielding tape (113-115, [0006-
 Bow discloses, in Fig. 7, applying adhesive (79) to at least one of the activated (MPEP 2112- does not disclose method of activation) first surface of the first separating layer (77) or a first surface of a first shielding layer (not shown, column 11 lines 25-30) (Ogura, 113); pressing 
Smyczek discloses, in the abstract, that a corona treatment would etch a plastic layer (fluorocarbon layer) and change its surface characteristics (Abstract). 
Fujikawa teaches using corona discharge to improve adhesion between two layers ([0042],[0070]). 
The above references, according to the examiner, does not adequately disclose the steps of the multi-layer corona discharge etching process that is required by claim 66.
Similar reasoning can be made for Claim 57. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848